Citation Nr: 0118767	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946 and from October 1950 to October 1951.  He died on 
October [redacted], 1985, and the appellant is his surviving spouse.  

Within the claims file is a January 1987 Board of Veterans' 
Appeals (Board) decision wherein entitlement to service 
connection for the cause of the veteran's death was denied.

This matter is before the Board on appeal from a June 1999 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Montgomery, Alabama.  The RO 
determined that new and material evidence had not been 
submitted to reopen the cause of death claim.     

In her substantive appeal to the Board (VA Form 9), the 
appellant expressed her desire for a hearing before a travel 
Member of the Board.  The RO certified the issue on appeal 
(VA Form 8), incorrectly indicating that a hearing was not 
requested.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the veteran an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2000).  Therefore, the case was remanded to the 
RO, and in April 2001, the appellant appeared at a personal 
hearing before a travel Member of the Board.  


The required development having been completed, Stegall v. 
West, 11 Vet. App. 268 (1998), the RO has since forwarded the 
case to the Board for further appellate review.  

Additional evidence has been submitted to the Board, some of 
which was not first considered by the agency of original 
jurisdiction; however, the appellant submitted a signed 
statement with this evidence waiving RO consideration of such 
evidence.  38 C.F.R. § 20.1304(c) (2000).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. In January 1987 the Board denied entitlement to service 
connection for the cause of the veteran's death.  

3. The evidence submitted since the January 1987 decision 
bears directly and substantially upon the issue of 
entitlement to service connection for the cause of the 
veteran's death, and it must be considered in order to 
fairly decide the merits of the claim.  

4. The probative evidence of record shows that a disability 
related to active service was the principal or 
contributory cause of death.  





CONCLUSIONS OF LAW

1. The appellant's claim has been reopened because new and 
material evidence has been submitted since the January 
1987 decision wherein the Board denied entitlement to 
service connection for the cause of the veteran's death. 
38 U.S.C.A. §§ 511, 5104, 5108, 7104(b) (West 1991 & Supp. 
2000); Veterans Claims Assistance Act (VCAA) of 2000 Pub. 
L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1104, 20.1105 (2000).

2. The cause of the veteran's death is related to an injury 
or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1310 (West 1991 & Supp. 2000); 
VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
 
The veteran served on active duty from April 1943 to January 
1946 and from October 1950 to October 1951.  

An April 1943 report of examination of the veteran for 
induction purposes shows his cardiovascular system and lungs 
were normal.  A chest X-ray was negative, and his blood 
pressure was 112/76.  


In November 1943, the veteran was hospitalized with 
complaints of a cold and sore throat.  The final diagnosis 
was nasopharyngitis, catarrhal, acute, moderate.  Two months 
later in January 1944, he was again hospitalized, and 
complaints on admission included a cough and sore throat, as 
well as nausea and vomiting.  Right-sided chest pain caused 
during coughing and inspiration was also reported.  There was 
slight suppression of breath sounds over the right lower 
lobe.  The final diagnosis for the period of hospitalization 
was bronchitis, acute, mild, bilateral.  In February 1994, he 
was again treated for sore throat, coughing, and hoarseness, 
but only aspirin was prescribed.  
 
During his first period of active service, the veteran wrote 
letters to his family on numerous occasions, wherein he 
complained of harsh weather conditions, poor health, and 
symptoms such as chest pain, coughing, and recurring colds.  
Copies of these letters are in the claims file.
  
During the veteran's second period of active service, he was 
hospitalized in February 1951 with what was described as pain 
of a pleuritic nature.  On heart examination, there was a 
"systolic friction rub."  A chest X-ray taken the day of 
admission revealed a small Ghon lesion in the left lung.  
Final diagnosis was acute pleurisy.  

An October 1951 examination report for separation purposes 
disclosed essentially normal findings.  The veteran's 1943 
hospitalization was considered by the examiner as a bout with 
pneumonia that showed no complications or sequelae.  

The veteran was hospitalized at a private facility in May 
1960.  He first developed an acute respiratory infection in 
February 1960; he had been treated with antibiotics and 
attempted to return to work.  



The veteran subsequently experienced a series of relapses, 
forcing him to quit work.  Following an extensive evaluation, 
including bronchoscopy, the diagnostic impression included 
bronchiectasis of the left lower lobe and bronchial infection 
causing recurrent peribronchial pneumonitis.  

In a July 1961 statement Dr. PM (initials) reported treating 
the veteran for approximately three years for chronic 
bronchitis and pneumonia.  

In September 1961, Dr. WBF, another treating physician, 
reported medical findings and diagnoses consistent with the 
veteran's May 1960 hospitalization.  

During a 1970 hospitalization at a private facility the 
veteran was diagnosed with bronchial pneumonia, emphysema, 
chronic bronchitis, pleurisy, and tracheobronchitis.    

VA conducted a general medical examination in July 1979.  
Chest X-rays taken at that time showed pulmonary emphysema 
with bullous formations.  

In a statement dated in March 1981, Dr. GAM reported he had 
known the veteran from January 1953 until June 1960.  
Although he stated he did not maintain records for that 
period, he stated it was very possible he had treated him for 
bronchitis and pneumonitis as had been reported by the 
veteran.  

The veteran was admitted to a private facility in June 1985 
with a provisional diagnosis of pneumonia.  Hospitalization 
reports disclose he had past diagnoses of chronic, congestive 
heart failure; and chronic obstructive pulmonary disease 
(COPD), with bronchial spasms, asthma, chronic bronchitis, 
and emphysema.  

The veteran was hospitalized in October 1985 and died three 
days after admission.  A certified copy of his death 
certificate shows he died on October [redacted], 1985, at the age of 
60.  The cause of death was listed as respiratory arrest due 
to COPD.  During his lifetime, the veteran was only service-
connected for otitis externa, which had been assigned a 
noncompensable evaluation.  

  Materiality/Finality Criteria

When the Board affirms a determination of the agency of 
original jurisdiction, such determination is subsumed by the 
final appellate decision.  A request to reopen a claim after 
an appellate decision has been promulgated, when accompanied 
by evidence in support thereof, a determination as to whether 
such evidence is new and material must be made, and if it is, 
as to whether it provides a basis for allowing the claim.  
38 C.F.R. §§ 20.1104, 20.1105.

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  


New evidence is evidence that (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge v. West, the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim. 
Id. at 1363.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

Cause of Death Criteria

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  



A service-connected disability is one which was incurred in 
or aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§  1110, 1310; 38 C.F.R. § 3.312.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

As stated above, a disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word  "Chronic." 38 C.F.R. § 3.303(b).  

When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2000).  

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


Analysis

I. Initial Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).
  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
this issue have been properly developed, and that no further 
assistance is required to satisfy the duty to assist 
provisions as mandated by the VCAA.  VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).   

Furthermore, as the Board has determined that a full grant of 
benefits on appeal is appropriate, any omissions are without 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

II.  Materiality/Finality

The Board notes that nothing in VCAA requires the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C. §5108.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A (f)).

The veteran was not service-connected during his lifetime for 
COPD, the listed cause of death.  The regulations, however, 
provide that issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (2000).  

As stated above, the RO, in its June 1999 rating decision, 
determined new and material evidence had not been submitted 
and thus did not reopen the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.

However, an RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de 
novo adjudication by the Board.  In Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996), the Court held that "the Board does 
not have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the regional office may have determined in this 
regard is irrelevant.  Section 7104 does not vary the Board's 
jurisdiction according to how the regional office ruled."  
Barnett, 83 F.3d at 1383.

In the January 1987 decision, the Board reviewed the 
veteran's service medical records and death certificate and 
determined that the evidence did not sufficiently show that 
any in-service disability contributed to his death.   

Contemporaneous with the appellant's petition to reopen her 
claim, the RO and Board received new evidence not previously 
considered.  Presuming the credibility of these submissions, 
the new evidence, in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Justus, supra; Kutscherousky, supra.  

The new evidence, discussed below, essentially associates the 
various lung-related manifestations and disorders diagnosed 
throughout the veteran's medical history into a competent and 
probative diagnosis of just one chronic disease entity, COPD.  
Such evidence, in turn, establishes a strong evidentiary 
showing of chronicity and/or continuity of symptomatology 
consistent with a disorder that began in service and 
ultimately caused the veteran's death.  

New Evidence

In her March 1999 claim to reopen, the appellant cited the 
definition of catarrhal nasopharyngitis from Taber's 
Cyclopedic Medical Dictionary.  As found in this treatise, 
the definition is "the term formally applied to inflammation 
of mucous membranes.  The sequelae: emphysema, 
bronchiectasis, and dilation of the right ventricle.  
Prognosis: perfect recovery rarely attainable, but not 
compatible with long life."    

The appellant also submitted a copy of relevant pages from De 
Re Medica, 13th ed. pertaining to respiratory disorders.  She 
highlighted passages related to the veteran's diagnosed 
illnesses.  For instance, the treatise indicated chronic 
bronchitis was usually secondary to COPD, with infection 
caused from dust, gases, or severe winter.  It indicated 
bronchiectasis was a chronic infection with an irregular 
course, leaving the patient subject to heavy chest colds.  It 
also indicated the most common complication of pneumonia was 
pleurisy.      

With regard to medical treatise evidence, the Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Sacks 
v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish 
a plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999). 

In this case, the medical text evidence submitted by the 
appellant is in fact accompanied by a medical opinion from a 
medical professional. 

At the appellant's personal hearing in April 2001 before a 
travel Member of the Board, she submitted a detailed letter 
from Dr. HGM, who claims to have treated the veteran from 
1981 to 1984, in the capacity of primary physician.  In his 
extensive letter, he reviewed the medical history of the 
veteran, provided a rather convincing chronology of 
respiratory manifestations, and opined that the various COPD-
related disorders, such as emphysema and bronchiectasis, were 
linked to his periods of active service, particularly his 
exposure to extreme climates and dust found in tropical 
regions where he was stationed.  His analysis and opinion 
essentially paralleled the highlighted portions of the 
treatise evidence.

This opinion, presumed credible, demonstrates with a degree 
of certainty the clear relationship between the veteran's 
various in-service respiratory manifestations and his 
subsequent death from COPD.  Such evidence contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's disability (that caused his death).  
See Hodge, supra.

In concert with the competent medical opinion by Dr. HGM, the 
Board finds that the medical text evidence submitted by the 
appellant contains the specificity to constitute competent 
evidence of the claimed medical nexus.  See Sacks, 11 Vet. 
App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

At her personal hearing before a travel Member of the Board, 
the appellant testified that she believed the veteran's COPD 
began during service and continued throughout his lifetime.  
The Board has considered her contentions in favor of her 
claim, but the actual statements are medical conclusions by a 
lay person, not considered competent evidence in this case.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Although 
the credibility of the evidence is presumed, its competency 
is not; the issue of whether evidence is new and material is 
a matter of law.  Justus, supra.  

In sum, presuming the credibility of the evidence, as 
required in Justus and Kutscherousky, supra, the submitted 
evidence since the January 1987 Board decision, in connection 
with the evidence previously assembled, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).    

As new and material evidence has been submitted to reopen the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death, the appellant's claim 
is reopened.

The Board must then turn to a consideration of the merits of 
the claim.

 III.  Service Connection for Cause of Death

The Board again notes that a claim for service connection for 
the cause of death is treated as a new claim, regardless of 
the status of adjudication of service-connected disability 
claims brought by the veteran before his death.   Lathan v. 
Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 20.1106 (2000).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).





The Board reiterates the three basic requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  Hickson, supra. 

The current disability requirement has been met because the 
veteran died of COPD.  Carbino, supra.     

The competent and probative evidence establishes that COPD, 
which caused the veteran's death, as listed on his death 
certificate, was incurred by military service.  During 
service, chest X-rays were positive for lung abnormalities, 
and he was diagnosed with and treated for pleurisy, 
pneumonia, and nasopharyngitis.  After careful consideration 
of the evidence, particularly the well substantiated letter 
from primary treating physician, Dr. HGM, the Board finds 
that this combination of manifestations sufficiently 
identifies COPD as the disease identity.  38 C.F.R. 
§ 3.303(b).  

Service medical records for both periods of active service 
show repeated manifestations of respiratory illness.  For 
example, during his first period of active service, the 
veteran was treated at least three times for multiple 
respiratory symptoms, and on two of those occasions, the 
severity of the illness required hospitalization.  His in-
service correspondence to family wherein he reports his 
medical complaints provides further competent and highly 
probative documentation of repeated manifestations.  Thus, 
there is a sufficient showing of a chronic in-service 
disease.  38 C.F.R. § 3.303(b).




Moreover, even if chronicity in service were not adequately 
supported, the competent and probative evidence convincingly 
shows a continuity of COPD after discharge because throughout 
the years, the veteran's COPD manifested itself in a variety 
of respiratory-related diagnoses requiring hospitalization 
and other treatment.  The progress records and medical 
certifications show persistent complaints and treatment for 
respiratory symptoms commencing at an unspecified point in 
1953 until the date of his death.  38 C.F.R. § 3.303(b).   

The evidence not previously of record establishes a nexus 
between the claimed in-service disease and the veteran's 
death.  Hickson, supra.  As set forth above, Dr. HGM reviewed 
the medical history of the veteran, provided a rather 
convincing chronology of respiratory manifestations, and 
opined that the various COPD-related disorders, such as 
emphysema and bronchiectasis, were linked to his periods of 
active service.  He particularly noted the significant role 
the veteran's exposure to extreme climates and dust played in 
causing the onset of COPD.  His opinion is considered 
credible and probative because it is consistent with both the 
record and the recently submitted treatise evidence, which 
also contains the required specificity to constitute 
competent evidence of the claimed medical nexus.  See Sacks, 
11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996)); see Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

The evidence is in favor of the appellant's claim for service 
connection for the cause of the veteran's death because the 
competent and probative evidence shows that COPD, as the 
principal cause of death, was incurred in military service.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appellant, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, the appeal in this regard is 
granted.

The claim of entitlement to service connection for the cause 
of the veteran's death is granted.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

